Judgment, Supreme Court, New York County entered January 5, 1973, unanimously modified, on the facts, to reduce the alimony and support provisions to $150 per week, and, as so modified, affirmed, without costs and without disbursements. Order, Supreme Court, New York County entered April 26, 1973, unanimously modified, on the law and the facts, to allow the defendant to purge himself of contempt by paying any arrears of alimony or support, calculating those arrears on the basis of an award of $150 per week, and otherwise affirmed, without costs and without disbursements. Order, Supreme Court, New York County entered April 26, 1973, denying defendant’s motion to reduce alimony and support payments, unanimously modified, on the law and the facts, to reduce such payments to $150 per week, and otherwise affirmed, without costs and without disbursements. Upon a review of this record it appears that the defendant’s earnings and the prior scale of living of the parties merit an award for alimony and child support of $150 per week. If defendant conforms his past payments to this sum he will purge himself of contempt. Concur — Markewich, J. P., Kupferman, Steuer and Tilzer, JJ.